department of the treasury internal_revenue_service washington d c jul xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx tax_exempt_and_government_entities_division u j l xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a individual ira x financial_institution c amount d trust e individual m date date2 date date4 dear xxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of your request on date taxpayer a received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her disability and her responsibility as a caregiver for her mother individual which impaired her ability to accomplish a timely rollover within the 60-day rollover period taxpayer a resided with individual m in a jointly owned house individual taxpayer a's mother unexpectedly came to live with taxpayer a and individual m however individual required continued care and a stable environment due to her physical and mental conditions when taxpayer a's mother came to live with taxpayer a individual m promised taxpayer a that he would assist taxpayer a in caring for taxpayer a's mother but defaulted on all of his promises due to individual m's hostile behavior it became necessary for taxpayer a to move individual to a suitable house where she could care for her mother as trustee of trust e taxpayer a could have borrowed amount d from trust e to purchase another house however on date taxpayer a withdrew amount d from ira x in order to purchase a home for her and her mother with the intention to rollover amount d back into ira x when she received the funds from individual m for her share of their jointly owned house due to the delays by individual m in selling the jointly owned house taxpayer a did not receive her share of the jointly owned property until date which was after the 60-day rollover period on date she mailed amount d to financial_institution c to rollover into ira x however financial_institution c deposited amount d into taxpayer a's brokerage account and on date transferred amount d back into ira x taxpayer a represents that she is disabled due to an autoimmune disease as a result of the stress of caring for her mother she suffered a major flare up of her symptoms and was incapacitated for days taxpayer a further represents that stressful circumstances and the deterioration of her relationship with individual m and her mother's precarious health and mental condition along with her own disability impaired taxpayer a's ability to accomplish a timely rollover documentation from taxpayer a's physician and her mother's physician shows that taxpayer a has several medical conditions and is considered disabled and that her mother needs continued care and requires a stable environment because of dementia based on the facts and representations taxpayer a requests that the internal_revenue_service service waive the day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in g ross income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with the representation that her disability and her responsibilities as a caregiver for individual b impaired her ability to accomplish a timely rollover within the 60-day rollover period therefore pursuant to code sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the day requirement were met with respect to such contribution the contribution of amount d into ira x on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions regarding this letter please contact xxxxxxxxxxxx xxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours vi q_ - rim edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx
